Detailed Action

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah (20170221241) in view of Arbeit (CA2920388).

With respect to claim 1, Hannah teaches an information processing device via computer 124 wherein the computer device comprises: a memory 204 for storing instructions and a processor 200 for processing the instructions, see para. 16, lines 1-10;  first acquisition member ( software) to  obtain information (altitude) to an aerial photography range of the photography of a first areal image, see para. 31. Hannah teaches wherein software of  computer 124 is configured  to function as  a segmenting member to segment  the image into multiple areas based  objects that are defined between segments, see para. 35.  Hannah teaches software of computer 124 that is configured to function as a second acquisition member to obtain information that is a plurality of imaging modes.   (supplemental building parameters, as defined at para. 39, lines 1-7) for at least one path shape  based on more than one imaging mode.  Hannah 

     Hannah teaches all of the subject matter upon which the claim depends except for  corresponding relationships between the aiming mode and the plurality of path shapes. 

Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches segmentation as set forth in figures 4c-4f. Arbeit teaches an acquisition member configured to obtain information regarding more than one flight path, see figures 5B-5E.
Applicant’s specification, at paragraph 85, makes  reference to plural imaging modes, some of which include, river, mountain, sea and river.  Each of these include inherent shapes or contours.  So the imaging mode corresponds to the contour of the object being imaged.   This is precisely what Arbeit  teaches.  In the Summary and at page 6 and throughout the specification,   Arbeit teaches imaging modes for a plurality of path shapes which include but are not limited to,  1) trackline pattern; 2) parallel pattern; 3) creeping line pattern; 4) expanding square pattern; 5) sector search, triangle; and 6) pentagons and hexagons.   Clearly, the applicant has amendment the claims to define specific teachings of Arbeit. Therefore, applicant’s arguments are not persuasive.  
Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches 

Since Hannah and Arbeit are both directed to information processing devices for performing aerial photography, the purpose of  corresponding  one or more imaging modes to one or more path shapes would have been recognized by Hannah as set forth by Arbeit.  It would have been  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add additional flight paths each with different shapes and to take images corresponding to those shapes, as clearly identified and performed by Arbeit, with respect to multiple flight paths set forth in  the Summary and page 6 of the Arbeit reference. 

    Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flight plans as set forth in  para. 30 of Hannah, where supplemental data is added to change the flight so that there  are multiple paths. It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to add additional flight path information in memory 234 of Hannah, as set forth by the multitude of flight paths held by Arbeit,  for the purpose of performing additional  flight plan paths to obtain multiple aerial  information.




     Hannah teaches all of the subject matter upon which the claim depends except for  corresponding relationships between the imaging mode and the plurality of path shapes. 

Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches segmentation as set forth in figures 4c-4f. Arbeit teaches an acquisition member configured to obtain information regarding more than one flight path, see figures 5B-5E.
Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches segmentation as set forth in figures 4c-4f. Arbeit teaches an acquisition member configured to obtain information regarding more than one flight path, see figures 5B-5E.


Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches segmentation as set forth in figures 4c-4f. Arbeit teaches an acquisition member configured to obtain information regarding more than one flight path, see figures 5B-5E.

Since Hannah and Arbeit are both directed to information processing devices for performing aerial photography, the purpose of  corresponding  one or more imaging modes to one or more path shapes would have been recognized by Hannah as set forth by Arbeit.  It would have been  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add additional flight paths each with different shapes and to take images corresponding to those shapes, as clearly identified and performed by Arbeit, with respect to multiple flight paths set forth in  the Summary and page 6 of the Arbeit reference. 



 With respect to claim 3, Hannah teaches all of the claimed subject matter except selecting information form multiple flight paths. Arbeit teaches multiple flight paths through plan services 316 for the purpose of travelling over different shapes, such as water 401 and land 402 (see page 6). Arbeit teaches the shapes or boundary information is obtained. Other shapes maybe determined as set forth at the top of page 10. 
     In the first paragraph of page 10, method 600 allows a control system to define flight paths over land and water. The control system can define no-fly areas and determine other shapes, such as circular, polygonal, convex polygonal  shapes.
Since Hannah, via computer 124, receives, supplemental data with regard to flight plans and Arbeit also teaches a control system for defining flight plan paths based on a terrain map, it would have been obvious to one of  ordinary skill in the art, before the effective filing date of the claimed invention, to receive information about the flight 

With respect to claim 4, Hannah does not particularly show a second operation for processing a selected shape. 
Arbeit teaches introduction of a probability factor, which is taught at pages 13-16 for defining flight path shape. Since, Hannah and Arbeit are both directed toward a method of aerial photography,  the purpose of using additional information to set a shape of a flight path would have been recognized by Hannah as set forth by Arbeit.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to  modify computer 124 of Hannah so that, additional data (over and above the supplemental parameter data discussed at para. 30) is used for selecting a shape of a flight path set forth by Arbeit.

With respect to claim 5, Hannah teaches obtaining memory 234, as a recording device  that records prior flight images, this information can be used to determine a flight path (when the UAV is surveying previous territory) so that the UAV maintains a predetermined distance from HVAC, vents, antennas and other items located on a roof when performing roof surveillance.  The second image is  the current image and the image  that is stored in memory 234 is that obtained from the recording device. 

The motivation for the rejection is the same as that to claim 2.


Arbeit teaches taking a flight path that is the shape of the target object, see page 6, lines 28-30.
 Since Arbeit provides the motivation for more than one flight path having a plurality of different shapes/patterns, the purpose of a flight path that is similar to the object, would have been recognized by Hannah as set forth by Arbeit. 
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify computer 124 to follow a particular shaped pattern as set forth by the control system of Arbeit wherein the shape of the UAV path is similar to the object as set forth at page 6, lines 28-30 of Arbeit.

With respect to claim 7, Hannah teaches all of the subject matter upon which the claim depends except for  storing an image of an object with the shape pattern that the UAV will take.  
Arbeit teaches a memory for storing target information that is used to define the flight path pattern. See page 5, lines  23-29. Hannah and Arbeit teach memory devices for storing the flight patterns. Hence, it would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention,  to store flight pattern information taught by both references and light pattern information, similar to the target, taught by Arbeit.


Arbeit teaches a processing method, see figure 1 for processing a path of a UAV based on a memory for storing target information that is used to define the flight path pattern. See page 5, lines  23-34. Hannah and Arbeit teach memory devices for storing the flight patterns. Hence, it would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention,  to store target information on memory 234 so that a surveillance path can be followed around the object, in a similar way that  the memory device at page 5, lines 23-34 stores the object for which the flight path is similar to the contour of the object. 
With respect to claim 9, Hannah teaches  all of the subject matter upon which the claim depends except for a recording device having information regarding the path shape.
Arbeit teaches storing in a memory device, the flight plan information, see page 5, lines 30-34.  At page 6, lines 26-30, Arbeit teaches using the contour of the object stored in memory so that the flight path is similar to the target object. 
Hence, it would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention,  to store target information on memory 234 so that a surveillance path can be followed around the object, in a similar way that  the memory device at page 5, lines 23-34 stores the object for which the flight path is similar to the contour of the object. 


Arbeit teaches  obtaining flight information  input by flight plan system 302, see top of page 5.  Other system may be used to inter flight planning information, such as by a notebook, tablet or other mobile devices.
Arbeit teaches using review information, such as objects that have been stored, for determining the flight pattern, see page 6 or probability map data which can use target objects for  defining the flight path.
The motivation for the rejection is the same as that to claims 2 and 9.

With respect to claim 11, Arbeit teaches obtaining at least one of multiple flight paths such as illustrated by figures 5b-5e, and targets that have unique shapes, see page 6, lines 28-34. The motivation for the rejection is the same as that to claim 5. 

 With respect to claim 12, Arbeit teaches second imaging information, via  the probability map data, described at pages 13-16, which is  used  in combination with a first area image to determine additional search expeditions  to determine  aerial photography where a target object is alleged or in the alternative, is not thought to be in  the predetermined area.  The motivation for this rejection is the same as that to claims 5 and 11.
With respect to claim 13, Arbeit teaches determining an image mode based on size and shape, see page 6, line 30.   Since Hannah and Arbeit are directed to at least 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to modify the flight path, as illustrated by figure 4 of Hannah, via computer 124,  in the same way that control systems taught by Arbeit are used to identify the shape and size of a defined target object, for the purpose of formulating a flight path similarly with the shape and size of the target object as set forth by Arbeit. 

With respect to claim 18, Hannah teaches  a non-transitory computer readably medium with instructions that are to be executed by a processor, all of which are disclosed at para. 56. Hannah teaches an aerial photography path generating method, comprising: obtaining information (altitude) to an aerial photography range of the photography of a first areal image, see para. 31. Hannah   teaches segmenting  the image into multiple areas based  objects that are defined between segments, see para. 35.  Hannah teaches software of computer 124 that is configured to function as a second acquisition member to obtain information (supplemental building parameters, as defined at para. 39, lines 1-7) for at least one path shape  based on more than one imaging mode.  Hannah teaches  generating aerial photography based on at least one path shape see figure 4. 
     Hannah teaches all of the subject matter upon which the claim depends except for  corresponding relationships between the aiming mode and the plurality of path shapes. 

Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches segmentation as set forth in figures 4c-4f. Arbeit teaches an acquisition member configured to obtain information regarding more than one flight path, see figures 5B-5E.
Applicant’s specification, at paragraph 85, makes  reference to plural imaging modes, some of which include, river, mountain, sea and river.  Each of these include inherent shapes or contours.  So the imaging mode corresponds to the contour of the object being imaged.   This is precisely what Arbeit  teaches.  In the Summary and at page 6 and throughout the specification,   Arbeit teaches imaging modes for a plurality of path shapes which include but are not limited to,  1) trackline pattern; 2) parallel pattern; 3) creeping line pattern; 4) expanding square pattern; 5) sector search, triangle; and 6) pentagons and hexagons.   Clearly, the applicant has amendment the claims to define specific teachings of Arbeit. Therefore, applicant’s arguments are not persuasive.  
Arbeit teaches  an information processing device 100 with  a first acquisition member for defining an aerial range of photography, see figure 6. Arbeit teaches segmentation as set forth in figures 4c-4f. Arbeit teaches an acquisition member configured to obtain information regarding more than one flight path, see figures 5B-5E.

Since Hannah and Arbeit are both directed to information processing devices for performing aerial photography, the purpose of  corresponding  one or more imaging modes to one or more path shapes would have been recognized by Hannah as set forth by Arbeit.  It would have been  obvious to one of ordinary skill in the art before the 
    Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flight plans as set forth in  para. 30 of Hannah, where supplemental data is added to change the flight so that there  are multiple paths. It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to add additional flight path information in memory 234 of Hannah, as set forth by the multitude of flight paths held by Arbeit,  for the purpose of performing additional  flight plan paths to obtain multiple aerial  information.


     Claims Objected To As Containing Allowable Subject Matter

Claims 14-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    Claims 14 is objected to as containing allowable matter  including, “… wherein generating the first aerial photography path comprise: generating portion of the multiple first areal photograph paths based on each of the multiple path shapes, and connecting 
   Claims 15-17 are objected to as containing allowable matter including, “…  when the first imaging mode is not recorded as an imaging mode in a recording device that records information of the imaging mode and the information of the path shapes, providing a prompt indicating that the information of the first imaging mode is not recorded in the recording device.


                                       Examiner’s Remarks 
Applicant’s remarks regarding the 112F invocation are noted.
Applicant’s remarks regarding the amendment to claims 1, 2 and  18 have been considered but are not persuasive. 
Claims 1, 2, and 18 have been amended to include: “…. Correspondence relationships between the plurality of imaging mode and the plurality of path shapes.”
Applicant’s specification, at paragraph 85, makes  reference to plural imaging modes, some of which include, river, mountain, sea and river.  Each of these include inherent shapes or contours.  So the imaging mode corresponds to the camera imaging in  direction of the contour of the object being imaged.   This is precisely what Arbeit  teaches.  In the Summary,  and at page 6 and throughout the specification,   Arbeit teaches imaging modes for a plurality of path shapes which include but are not limited to,  1) trackline pattern; 2) parallel pattern; 3) creeping line pattern; 4) expanding square pattern; 5) sector search, triangle; and 6) pentagons and hexagons.   Clearly, the 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEROME GRANT II/Primary Examiner, Art Unit 2664